Citation Nr: 1428555	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  07-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for low back disability. 

3.  Entitlement to service connection for a bilateral hip disability. 

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for a bilateral shoulder disability. 

6.  Entitlement to service connection for a bilateral elbow disability. 

7.  Entitlement to service connection for a wrist disability. 

8.  Entitlement to service connection for degenerative disc disease and osteoarthritis of the cervical spine. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

A hearing in front of the Decision Review Officer was held in February 2007.  A transcript of the hearing is of record. 

The claim was previously remanded in January 2011 for further development.  Two Veterans Health Administration (VHA) specialist opinions were obtained in September 2013 and March 2014.

The Board has reviewed the Veteran's Virtual VA file and notes that there are no additional relevant records contained therein not already included in the paper file.  


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that the Veteran has a disability of the right ankle, low back, bilateral hips, bilateral knees, bilateral shoulders, bilateral elbows, wrists and cervical spine that are related to a disease or injury during active service.

2.  Degenerative changes of the elbows, cervical and lumbar spines, right knee, right ankle, right shoulder and right wrists were not present during active service; and arthritis of the elbows, cervical and lumbar spines, right knee, right ankle, right shoulder and right wrists was not manifested within a year from service.  

3.  There is no current showing of a disability of the left shoulder, left wrist, left ankle or left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2013).

4.  The criteria for service connection a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for bilateral elbow disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a wrist disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for a cervical spine disability are not met. 3 8 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in December 2005, March 2006 and April 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009.  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded several VA examinations.  While the Board found that some of the examinations were not completely adequate, Veterans' Health Administration (VHA) specialists' opinions were obtained.  These opinions were adequate in that hey considered the record and provided adequate reasoning for the findings.  Any deficiency with the VA examinations was cured by the VHA specialist's opinions.  Based on the foregoing, the Board finds the examination reports and VHA specialist opinions to be, as a whole, thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005),  , Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

I.  Factual Background

The Veteran seeks service connection for disabilities of the right ankle, bilateral hips, bilateral knees, low back, bilateral shoulders, bilateral elbows, wrists, and cervical spine which he alleges are due to a car accident in service in 1969.  Service treatment records disclose that in November 1969 the Veteran was in a motor vehicle accident.  He complained of injuries to his right knee and ankle, and right ankle sprain and right knee contusion were diagnosed.  

At a March 1970 separation physical, the Veteran denied any orthopedic problems.  Physical examination was normal.  

A VA general medical examination was conducted in March 1997.  Radiologic examination of the lumbosacral spine revealed minimal compression deformity involving the end plates of L2-5.  A mild trace of osteoporosis was observed.  Radiologic examination of the right ankle revealed a minimal flattening of the anterior margin of the distal end of the tibia, believed to be secondary to previous trauma.  Minimal osteoarthritic changes were also observed and considered to be due to posttraumatic arthritis.  The diagnoses were compression deformity and osteoarthritis of the lumbar spine, and evidence of old injury of the right ankle with osteoarthritis of the right ankle and foot.  Diagnoses of osteoarthritis of the right foot and cervical spine, degenerative disc disease of the cervical spine, and changes in pelvic bones secondary to trauma were also noted. 

Records from the Veteran's private chiropractor show diagnosis of subluxation of the lumbar vertebra that is related to the in-service motor vehicle accident.  He also states that the Veteran's right ankle disability was caused by the motor vehicle accident.  In records of April 2007 he stated that he Veteran's joint and spinal conditions began with a serious auto accident in 1969. 

In a December 2006 chiropractor report, the private chiropractor stated that the Veteran's condition is a direct result of an injury which has caused damage to the spine and the soft tissues.  He explained that after an injury, vertebrae can become malpositioned or subluxated which can impinge nerves and cause destructive spinal arthritis to occur over time.  He further noted that he has been treating the Veteran for subluxations of the cervical, thoracic, lumbar, sacrum and pelvis regions, and degenerative disc disease and osteoarthritis of the cervical spine, lumbosacral and cervical strains.  Consequently, treatment of the bilateral shoulder disorder, bilateral elbow and wrist disorder, bilateral hip disorder, bilateral knee disorder, and right ankle disorder are indirectly addressed.  He finally stated that he had reviewed the Veteran's current treatment records and opines that it is more likely than not that the Veteran's above listed conditions were caused by an auto accident during the time he was serving his country.  

In March 2007, a VA examiner diagnosed minimal separation of the right acromioclavicular joint, osteoarthritis of the bilateral elbows, and mild cervical spondylosis.  The examiner noted that the Veteran's right ankle was normal and did not address his lumbar spine.  In June 2007, the March 2007 VA examiner opined that the right shoulder, bilateral elbow, and cervical spine disorders diagnosed on examination were less likely as not due to the in-service automobile accident.  
The Veteran was afforded a VA examination in April 2011.  X-ray findings showed mild degenerative changes of the right elbow and right shoulder.  X-rays of the right wrist and ankle were unremarkable.  Diagnoses of right shoulder, right ankle, right wrist, right elbow, and cervical and lumbar strain with age related degenerative changes were provided.  The examiner provided an opinion stating that the Veteran's complaints of right shoulder, wrists, elbows, right ankle, cervical spine and lumbar spine conditions are less likely as not related to the motor vehicle accident that occurred in 1969.  In providing the rationale for the opinion, the examiner noted findings in the service treatment records and current right ankle x-ray findings.  

In February 2013, a clarification opinion was obtained.  The VA examiner stated that after reviewing the claim file and the evidence from the December 2011 VA exam, the Veteran's right ankle, low back, cervical spine, shoulder, elbow and wrist conditions are less likely than not related to any disease or injury in service including the motor vehicle accident in 1969.  He reasoned that the motor vehicle accident resulted in right ankle sprain and right knee contusion and it is more likely than not that these conditions resolved prior to the Veteran leaving service as the exit exam did not reveal any condition of the right ankle or right knee.  Furthermore, the April 2011 VA examination did not find any residuals of the right ankle or right knee from the 1969 motor vehicle accident.  The low back, cervical spine, elbow and shoulder conditions are related to degenerative process of aging and not the related to military service.  The wrists and right ankle conditions appear to be more acute strains, and these conditions are not related to service, but rather more recent activities.  

In September 2013 a Veterans' Health Administration (VHA) specialist's opinion was obtained.  The specialist, an orthopedic surgeon, noted diagnoses of right ankle sprain and degenerative joint disease, right knee contusion, degenerative joint disease of the lumbar and cervical spines, right hip pain and compression and deformity of the lumbar spine.  He noted that no conclusion could be reached regarding the bilateral shoulders, wrists and elbow disorders.  As to whether any of the noted disabilities were due to the in-service accident, the specialist stated that it is less likely than not that the current right knee and right ankle condition are associated with the accident sustained in November 1969 in service.  He reasoned that the Veteran recovered completely from the accident, has minimal problems at this time and those problems are consistent with age, and there is no continuity of problems or care since service.  

Regarding the chiropractor's opinion, he stated that he disagreed with the December 2006 and April 2007 statements from the chiropractor.  He noted that the right ankle and right knee have clinical exams that are persistently normal or near normal from the March 1970 separation exam, and the January 1997, March 1997, March 2007 , June 2007 and April 2011 VA examinations.  He noted that six exams over a period of 31 years have been normal or near normal.  Joints do not interact on each other in mysterious ways.  There must be a physiological or physical connection.  In this instance, there is no known physiological connection that could influence the other joint problems.  A physical connection is possible if the right ankle or right knee would impose increase stresses on the other joints.  With the normality or near normality in the right ankle and right knee with a free range of motion and no evidence of asymmetric gait, there is no evidence of increased stress.  Therefore, he concluded, the chiropractor's opinions are not supported by the facts and are outside the realm of medical experience.  

A clarification opinion from the VHA specialist was sought with regards to the current diagnoses.  In March 2014, the VHA specialist stated that with regards to the shoulders, wrists and elbows, the Veteran has not been diagnosed with a significant disability.  He noted that clinical exam and x-rays of the wrists and elbows are normal or near normal and there are no significant complaints of problems with these joints either during service or subsequently.  There is an x-ray report of sclerosis of the elbows with suggestion that this is degenerative joint disease.  He noted, however, that mere sclerosis does not conform to a diagnosis of degenerative joint disease.  He further stated that since the Veteran did not complain of the problems with the elbows, the x-ray finding is of no clinical significance.  Regarding the shoulder, he stated that since the Veteran had pain in the shoulders, he could have mild rotator cuff tendonitis.  

As to an etiology opinion, he stated that it is less likely than not that any disabilities of the right ankle, low back, cervical spine, bilateral hips, bilateral knees, bilateral shoulders, bilateral elbows and bilateral wrists are related to the 1969 motor vehicle accident in service.  He reasoned that the motor vehicle accident was minor as seen from the original emergency room and clinical accounts; the Veteran recovered from the injury, as noted in the separation physical where he stated he was in excellent health, and where he denied any musculoskeletal problems; VA exams on six occasions noted normal or near normal right ankle and right knee; ankle x-rays show sclerosis in the tibia which has not changed over several decades indicating that this is not pathological and not due to degenerative joint disease as reported; and the Veteran had a normal course after leaving the service with no evidence of complaints from the right ankle and right knee, and his spine and other joints progressed normally.  He further noted that the Veteran himself, in statements, presented a picture of normality post-service.  He pointed to the Veteran's statement to Senator Levin wherein he stated that 11 weeks after the accident he returned to active duty and his life; but within a few years his neck and back started causing him problems which he noted were not disabilitating, just pain from tasks and positions under stress and load.  The specialist considered these complaints to be normal.  

Regarding the chiropractor's opinion, he noted that the chiropractor has not provided any arguments to prove that the injuries to the right knee and right ankle were of sufficient intensity and duration to produce sequalae; and, that the disability in the various joints is not due to old age.  He also noted the chiropractor has listed joints in which there is no evidence of a disability.  Finally, he stated that for one joint to affect another, there must be a cause and effect explicitly identified.  There may be biological or mechanical causative pathways, but none were given.  

II. Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A.§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

At the outset, the Board notes that there have been differing opinions as to whether the Veteran has current disabilities of the bilateral hips, knees, shoulders, elbows, wrist, cervical spine, right ankle and lumbar spine.  Regardless of the differing opinions as to the existence of a disability, the record does contain a diagnosis of disabilities of these joints at some point during the appeal period.  Therefore, for purposes of this decision, the Board will accept that the Veteran has current disabilities of the bilateral hips, knees, shoulders, elbows, wrist, cervical spine, right ankle and lumbar spine.

A.  Right knee and right ankle

Taking into account all relevant evidence the Board finds that entitlement to service connection for a right knee and right ankle disability is denied.  The Board does not dispute the fact that the Veteran incurred injuries to the right ankle and right knee in service due to a motor vehicle accident; however, the Veteran's current disabilities of the right knee and right ankle, including right ankle sprain and degenerative joint disease, and right knee contusion, are not related to the injuries in service.

In examining the evidence above, the Board finds that the preponderance of the competent evidence is against a finding that the currently diagnosed disabilities of the a right ankle and right knee are due to service.  Indeed, the VA examiners have consistently opined that the currently diagnosed disabilities are not due to the injuries from the motor vehicle accident in service.  The examiners provided rationales for their opinions including that no disabilities of the right ankle or knee were noted on separation; the Veteran did not report any problems with the right knee or right ankle at separation; there is no showing of continuity of symptomatology; and that the degenerative changes noted on the right ankle are most likely related to age.  In regards to continuity of symptomatology, it is significant that the Veteran denied any musculoskeletal problems at the time of separation from service.  Moreover, the record is completely devoid of any evidence of any complaints of or treatment for the right knee or right ankle for close to 30 years after separation form service.  Finally, in statements, the Veteran himself stated that it was not until many years after service that he started experiencing problems with his right knee and ankle.  

The Board also has considered the medical opinions provided by the Veteran's chiropractor.  However, the Board finds the VHA specialist's opinions of the September 2013 and March 2014, to be more probative.  Indeed, the VHA specialist is an orthopedic surgeon with more experience than the Veteran's chiropractor.  Moreover, the VHA specialist provided a reasoning as to why he did not agree with the chiropractor's opinions.  Among the reasons cited are that the chiropractor did not consider age related changes, the near normality of the right knee and ankle noted through the years, that the chiropractor did not explicitly identify a cause and effect as to how one joint affects the other, and that there is no evidence of an altered gait.  The Board finds that the VHA specialist provided a thorough reasoning as to why he disagreed with the chiropractor's opinions.  The Board finds the VHA specialist's opinion to be more persuasive than the chiropractor's opinions.  

The Board has considered the Veteran's contentions that his right knee and right ankle disabilities are due to the accident in service.  However, the Veteran does not have the level of expertise required to render an opinion as to the etiology of the currently diagnosed disabilities of the right knee and right ankle.  Accordingly, his opinion as to the etiology of his right knee and right ankle disabilities is not considered competent.

Finally, as to the diagnosed degenerative joint disease of the right ankle, the Board notes that the same was not diagnosed until after many years after separation from service.  There being no evidence of a diagnosis of arthritis within a year of separation from service, presumptive service connection is not warranted.

B. Lumbar spine, cervical spine, shoulders, wrists, elbows and hips

As noted, the Veteran seeks service connection for disabilities of the lumbar and cervical spines, and the shoulders, wrists, elbows and hips.  As previously noted, while there record contains differing opinions as to whether the Veteran has a disability of each of these joints, the fact remains that a disability of these joints has been diagnosed at some point during the appeal period.  Indeed, the record contains diagnoses of degenerative changes related to age, of each of the noted joints, in addition to spondylosis, osteoporosis and compression deformity of the lumbar spine; changes in the pelvic bones; and, separation of the acromioclavicular joint of the right shoulder.  Therefore, despite the differing findings, the Board accepts that there are disabilities identified of each of the joints.

Regarding presumptive service connection, as noted, service connection may be granted on a presumptive basis if there is a diagnosis of arthritis within a year from separation from service.  A review of the claim file, however, shows that arthritis of the lumbar and cervical spines, elbows, shoulders, and wrists, was not diagnosed until many years after separation from service.  Therefore, service connection is not warranted on a presumptive basis.

The Board further finds that the preponderance of the competent evidence is against a finding that the currently diagnosed disabilities of the lumbar and cervical spines, elbows, shoulders, wrists and hips are due to service.  Indeed, the VA examiners have consistently opined that the currently diagnosed disabilities are not due to the injuries from the motor vehicle accident in service.  Specifically, the April 2011 examiner opined that the degenerative changes noted are age related.  Similarly, the June 2007 examiner reasoned that here is nothing in the record that shows that any other part of the body aside from the right knee and right ankle, were injured at the time of the motor vehicle accident in service and that considering the Veteran is currently 63 years old, the degenerative changes noted are more likely related to age.  Additionally, the VHA specialist also opined there was no relationship between the noted disabilities and service.  He reasoned that there were no documented injures to the cervical and lumbar spines, or the elbows, wrists, shoulders and hips in service.  Moreover, the Veteran himself denied any musculoskeletal problems at separation.  Finally, in statements, the Veteran himself stated that it was not until many years after service that he started experiencing problems with his back, neck, elbows, shoulders, hips or wrists.  

The Board also has considered the medical opinions provided by the Veteran's chiropractor.  However, as noted above, the Board finds the VHA specialist's opinions of the September 2013 and March 2014, to be more probative.  Indeed, the VHA specialist is an orthopedic surgeon with more experience than the Veteran's chiropractor.  Moreover, the VHA specialist provided a reasoning as to why he did not agree with the chiropractor's opinions.  Among the reasons cited are that the chiropractor did not consider age related changes, that the chiropractor did not explicitly identify a cause and effect as to how one joint affects the other, and that there is no evidence of an altered gait, a fact upon which the chiropractor relies on for his opinions.  The Board finds that the VHA specialist provided a thorough reasoning as to why he disagreed with the chiropractor's opinions.  The Board the VHA specialist's opinion to be more persuasive than the chiropractor's pinions.  

The Board has considered the Veteran's assertions that his currently diagnosed disabilities of the cervical and lumbar spines, elbows, wrists, hips, and wrists are due to service.  However, the Veteran does not have the level of expertise required to render an opinion as to the etiology of the currently diagnosed disabilities of the.  Accordingly, his opinion as to the etiology is not considered competent.

Finally, the Board notes that the Veteran has claimed service connection for the bilateral shoulders, wrists and knees.  The record, however, does not show a diagnosis of a disability of the left shoulder, left wrist and left knee.  While the Veteran's chiropractor mentions he treated the Veteran for disorders of the bilateral shoulders, wrists, and knees, he did not identify the disorders.  To the extent that there is no current diagnosis of the left shoulder, left wrist and left knee, service connection is denied.  Indeed, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for disabilities of the right ankle, low back, bilateral hip, bilateral knees, bilateral shoulders, bilateral elbows, wrists and cervical spine.  On these matters, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



















                                                                                 CONTINUED ON NEXT PAGE


ORDER

Service connection for a right ankle disability is denied.

Service connection for a low back disability is denied.

Service connection for  bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral elbow disability is denied.

Service connection for a wrist disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


